Exhibit 10.13

 

AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is
made and entered into as of June 13, 2002 by and among Thermadyne Holdings
Corporation, a Delaware corporation (“Holdings”), the subsidiaries of Holdings
signatory hereto (together with Holdings, the “Employers”) and Dennis G.
Klanjscek (“Employee”).

 

RECITALS

 

A.            Employers commenced voluntary cases under chapter 11 of title 11
of the United States Code (the “Bankruptcy Code”) on November 19, 2001 (the
“Petition Date”) in the United States Bankruptcy Court for the Eastern Division
of the Eastern District of Missouri (the “Bankruptcy Court”).

 

B.            On March 13, 2002, Employers filed with the Bankruptcy Court a
Motion Pursuant to Sections 105(a), 363(b)(1), and 365 of the Bankruptcy Code
for an Order Approving the Adoption of a Key Employee Retention Program and the
Assumption of Employment Agreements (the “Motion”). On May 13, 2002, Employers
filed with the Bankruptcy Court a Supplemental Motion for Order Approving the
Adoption of Modified Key Employee Retention Program (the “Supplemental Motion”).
On May 28, 2002, Employers filed with the Bankruptcy Court a Joint Stipulation
by and between Employers and the Official Creditors’ Committee Approving
Employers Supplemental Motion for Order Approving Adoption of Modified Key
Employee Retention Program, as Amended, was filed (the “Joint Stipulation”).

 

C.            On May 28, 2002, the Bankruptcy Court entered an Order (the
“Order”) approving the Joint Stipulation.

 

D.            Certain of Employers and Employee are parties to (i) the Executive
Employment Agreement dated May 22, 1998, (ii) the Supplement to Executive
Employment Agreement dated June 8, 2000, and (iii) the Second Supplement to
Executive Employment Agreement dated August 16,2001 (collectively, the “Prior
Employment Agreements”).

 

E.             Pursuant to Section 365 of the Bankruptcy Code and the Joint
Stipulation, Employers desire to assume the Prior Employment Agreements subject
to the amendments thereto that were approved by the Bankruptcy Court pursuant to
the Order and that are set forth in this Agreement.

 

F.             This Agreement amends, restates and supersedes the Prior
Employment Agreements in their entirety.

 

--------------------------------------------------------------------------------


 

NOW THEREFORE, for and in consideration of the foregoing recitals, and in
consideration of the mutual covenants, agreements, understandings, undertakings,
representations, warranties and promises hereinafter set forth, and intending to
be legally bound thereby, Employers and Employee do hereby covenant and agree as
follows:

 


SECTION 1.  BASIC EMPLOYMENT PROVISIONS.


 


(A)           EMPLOYMENT AND TERM.  EMPLOYERS HEREBY EMPLOY EMPLOYEE
(HEREINAFTER REFERRED TO AS THE “EMPLOYMENT”) AS MANAGING DIRECTOR, CIGWELD AND
EMPLOYEE AGREES TO BE EMPLOYED BY EMPLOYERS IN SUCH CAPACITY, ALL ON THE TERMS
AND CONDITIONS SET FORTH HEREIN. THE EMPLOYMENT SHALL BE FOR A PERIOD (THE
“EMPLOYMENT PERIOD”) THAT WILL (I) COMMENCE ON MAY 22, 1998 (THE “EFFECTIVE
DATE”) AND CONTINUE FOR AT LEAST TWO YEARS THEREAFTER (UNLESS EARLIER TERMINATED
AS PROVIDED HEREIN) AND (II) RENEW ON EACH ANNIVERSARY OF THE EFFECTIVE DATE FOR
A TWO-YEAR PERIOD, ON THE SAME TERMS AND CONDITIONS CONTAINED HEREIN (UNLESS
EARLIER TERMINATED AS PROVIDED HEREIN OR EMPLOYEE IS TIMELY PROVIDED A NOTICE OF
NON-RENEWAL AS PROVIDED HEREIN), SUCH THAT THE EMPLOYMENT PERIOD SHALL EXTEND
FOR A PERIOD OF TWO YEARS FROM THE DATE OF EACH SUCH EXTENSION. THE EMPLOYERS
MUST PROVIDE EMPLOYEE WITH WRITTEN NOTICE NOT LESS THAN 60 DAYS IN ADVANCE OF
THE APPLICABLE ANNIVERSARY OF THE EFFECTIVE DATE IN ORDER TO AVOID RENEWAL OF
THE EMPLOYMENT PERIOD ON SUCH ANNIVERSARY AS DESCRIBED ABOVE. NOTICE SHALL BE
DEEMED GIVEN ON THE DATE IT IS RECEIVED BY THE EMPLOYEE.


 


(B)           DUTIES.  EMPLOYEE SHALL BE SUBJECT TO THE DIRECTION AND
SUPERVISION OF THE BOARD OF DIRECTORS OF HOLDINGS (THE “BOARD”) AND, AS THE
MANAGING DIRECTOR, CIGWELD, SHALL HAVE THOSE DUTIES AND RESPONSIBILITIES WHICH
ARE ASSIGNED TO HIM DURING THE EMPLOYMENT PERIOD BY THE BOARD CONSISTENT WITH
HIS POSITIONS, PROVIDED THAT THE BOARD SHALL NOT ASSIGN ANY GREATER DUTIES OR
RESPONSIBILITIES TO THE EMPLOYEE THAN ARE NECESSARY TO THE EMPLOYEE’S FAITHFUL
AND ADEQUATE SUPERVISION OF THE OVERALL MANAGEMENT AND BUSINESS OF THE
EMPLOYERS. THE BOARD SHALL NOT TAKE ANY ACTION WHICH RESULTS IN A DIMINUTION OF
EMPLOYEE’S POSITION, AUTHORITY, DUTIES OR RESPONSIBILITIES AS OF THE DATE
HEREOF. THE PARTIES EXPRESSLY ACKNOWLEDGE THAT THE EMPLOYEE SHALL DEVOTE ALL OF
HIS BUSINESS TIME AND ATTENTION TO THE TRANSACTION OF THE EMPLOYER’S BUSINESSES
AS IS REASONABLY NECESSARY TO DISCHARGE HIS SUPERVISORY MANAGEMENT
RESPONSIBILITIES HEREUNDER. EMPLOYEE AGREES TO PERFORM FAITHFULLY THE DUTIES
ASSIGNED TO HIM TO THE BEST OF HIS ABILITY.


 


SECTION 2.  COMPENSATION.


 


(A)           SALARY.  EMPLOYERS SHALL PAY TO EMPLOYEE DURING THE EMPLOYMENT
PERIOD A SALARY AS BASIC COMPENSATION FOR THE SERVICES TO BE RENDERED BY
EMPLOYEE HEREUNDER. THE INITIAL AMOUNT OF SUCH SALARY SHALL BE $415,000
(AUSTRALIAN DOLLARS) PER ANNUM. SUCH SALARY SHALL BE REVIEWED NO LESS FREQUENTLY
THAN ANNUALLY BY THE BOARD AND MAY BE INCREASED UPON THE APPROVAL OF THE BOARD
IN ITS SOLE DISCRETION. SUCH SALARY SHALL ACCRUE AND BE PAYABLE IN ACCORDANCE
WITH THE PAYROLL PRACTICES OF EMPLOYERS SUBSIDIARY OR SUBSIDIARIES IN EFFECT
FROM TIME TO TIME. ALL SUCH PAYMENTS SHALL BE SUBJECT TO DEDUCTION AND
WITHHOLDING AUTHORIZED OR REQUIRED BY APPLICABLE LAW.


 


(B)           BONUS.  DURING THE EMPLOYMENT PERIOD, EMPLOYEE SHALL ADDITIONALLY
PARTICIPATE IN AN ANNUAL BONUS PLAN PROVIDING FOR AN ANNUAL BONUS OPPORTUNITY OF
NOT LESS THAN 60% OF EMPLOYEE’S ANNUAL SALARY IN ACCORDANCE WITH THE TERMS SET
FORTH IN EMPLOYERS’ MANAGEMENT INCENTIVE PLAN.

 

2

--------------------------------------------------------------------------------


 


(C)           BENEFITS. DURING THE EMPLOYMENT PERIOD, EMPLOYEE SHALL BE ENTITLED
TO PARTICIPATE IN SUCH OTHER EMPLOYEE BENEFIT PLANS, PROGRAMS AND ARRANGEMENTS
AS ARE CUSTOMARILY ACCORDED THE EXECUTIVES OF EMPLOYERS, INCLUDING WITHOUT
LIMITATION, TAX QUALIFIED PROFIT SHARING AND RETIREMENT PLANS, GROUP LIFE,
HOSPITALIZATION AND OTHER INSURANCE AND VACATIONS (BUT EXCLUDING STOCK OPTION
AND OTHER STOCK- OR EQUITY-BASED COMPENSATION PLANS), ON A BASIS NO LESS
FAVORABLE THAN AS OF THE DATE OF THIS AGREEMENT. WITHOUT LIMITING THE FOREGOING,
THE EMPLOYEE BENEFIT PLANS, PROGRAMS AND ARRANGEMENTS IN WHICH EMPLOYEE SHALL BE
ENTITLED TO PARTICIPATE DURING THE EMPLOYMENT PERIOD SHALL BE NO LESS GENEROUS,
IN THE AGGREGATE, THAN THOSE IN WHICH SUCH EMPLOYEE WAS ENTITLED TO PARTICIPATE
IMMEDIATELY PRIOR TO THE CONSUMMATION OF THE MERGER BETWEEN HOLDINGS AND MERCURY
ACQUISITION CORPORATION.


 


SECTION 3.  TERMINATION.


 


(A)           DEATH OR DISABILITY.  EMPLOYMENT OF EMPLOYEE UNDER THIS AGREEMENT
SHALL TERMINATE AUTOMATICALLY UPON THE DEATH OR TOTAL DISABILITY OF EMPLOYEE.
FOR THE PURPOSE OF THIS AGREEMENT, “TOTAL DISABILITY” SHALL BE DEEMED TO HAVE
OCCURRED IF EMPLOYEE SHALL HAVE BEEN UNABLE TO PERFORM THE DUTIES OF HIS
EMPLOYMENT DUE TO MENTAL OR PHYSICAL INCAPACITY FOR A PERIOD OF SIX
(6) CONSECUTIVE MONTHS,


 


(B)           CAUSE.  THE BOARD MAY TERMINATE THE EMPLOYMENT OF EMPLOYEE UNDER
THIS AGREEMENT FOR CAUSE. FOR THE PURPOSES OF THIS AGREEMENT, “CAUSE” SHALL BE
DEEMED TO BE (I) DISHONESTY BY EMPLOYEE THAT RESULTS IN SUBSTANTIAL PERSONAL
ENRICHMENT AT THE EXPENSE OF THE EMPLOYERS OR (II) DEMONSTRATIVELY WILLFUL
REPEATED VIOLATIONS OF EMPLOYEE’S OBLIGATIONS UNDER THIS AGREEMENT WHICH ARE
INTENDED TO RESULT IN MATERIAL INJURY TO THE EMPLOYERS.


 


(C)           WITHOUT CAUSE.  ANY OF THE EMPLOYERS, ACTING ALONE, MAY TERMINATE
THE, EMPLOYMENT OF EMPLOYEE UNDER THIS AGREEMENT WITHOUT CAUSE.


 


(D)           CONSTRUCTIVE TERMINATION.  EMPLOYEE MAY ELECT TO TERMINATE HIS
EMPLOYMENT UNDER THIS AGREEMENT UPON A CONSTRUCTIVE TERMINATION WITHOUT CAUSE,
AS DEFINED BELOW. FOR PURPOSES OF THIS AGREEMENT, “CONSTRUCTIVE TERMINATION
WITHOUT CAUSE” SHALL MEAN A TERMINATION OF THE EMPLOYEE’S EMPLOYMENT AT HIS
INITIATIVE FOLLOWING THE OCCURRENCE, WITHOUT THE EMPLOYEE’S PRIOR WRITTEN
CONSENT, OF ONE OR MORE OF THE FOLLOWING EVENTS:


 


(I)            RECEIPT OF NOTICE FROM THE EMPLOYERS THAT THE EMPLOYMENT PERIOD
SHALL NOT BE RENEWED AS DESCRIBED IN SECTION 1(A) ABOVE;


 


(II)           ANY FAILURE BY THE EMPLOYERS TO COMPLY WITH ANY OF THE PROVISIONS
OF THIS AGREEMENT, OTHER THAN AN ISOLATED, INSUBSTANTIAL AND INADVERTENT FAILURE
NOT OCCURRING IN BAD FAITH AND WHICH IS REMEDIED BY THE EMPLOYERS PROMPTLY AFTER
RECEIPT OF NOTICE THEREOF GIVEN BY THE EMPLOYEE;


 


(III)          ANY REDUCTION IN ANY FORM OF COMPENSATION, FRINGE BENEFIT,
DEFERRED COMPENSATION PLAN OR PERQUISITE APPLICABLE TO THE EMPLOYEE IMMEDIATELY
PRIOR TO THE DATE HEREOF, INCLUDING ANY REDUCTION IN SALARY OR ANY REDUCTION IN
BONUS PERCENTAGE TO LESS THAN THE AVENGE OF SUCH BONUS PERCENTAGE FOR THE TWO
FISCAL YEARS IMMEDIATELY PRECEDING THE DATE HEREOF.

 

3

--------------------------------------------------------------------------------


 


(IV)          THE LOSS OF ANY OF THE EMPLOYEE’S TITLES OR POSITIONS IN EFFECT AS
OF THE DATE HEREOF;


 


(V)           ANY CHANGE IN THE POSITION TO WHICH THE EMPLOYEE REPORTS OR THE
POSITIONS THAT REPORT TO THE EMPLOYEE AS OF THE DATE HEREOF (REPORTING
RELATIONSHIPS);


 


(VI)          THE ASSIGNMENT TO THE EMPLOYEE OF ANY DUTIES INCONSISTENT IN ANY
RESPECT WITH THE EMPLOYEE’S POSITION (INCLUDING STATUS, OFFICES, TITLES AND
REPORTING RELATIONSHIPS), AUTHORITY, DUTIES OR RESPONSIBILITIES AS IN EFFECT AS
OF THE DATE HEREOF, OR ANY OTHER ACTION BY THE EMPLOYERS WHICH RESULTS IN A
DIMINUTION IN SUCH POSITION, AUTHORITY, DUTIES OR RESPONSIBILITIES EXCLUDING AN
ISOLATED, INSUBSTANTIAL AND INADVERTENT ACTION NOT TAKEN IN BAD FAITH AND WHICH
IS REMEDIED BY THE EMPLOYERS PROMPTLY AFTER RECEIPT OF NOTICE THEREOF GIVEN BY
THE EMPLOYEE;


 


(VII)         THE RELOCATION OF THE EMPLOYEE’S OFFICE LOCATION AS ASSIGNED TO
HIM BY THE EMPLOYERS, TO A LOCATION MORE THAN 25 MILES FROM HIS OFFICE LOCATION
AS OF THE DATE HEREOF;


 


(VIII)        ANY PURPORTED TERMINATION BY THE EMPLOYERS OF THE EMPLOYEE’S
EMPLOYMENT OTHERWISE THAN AS EXPRESSLY PERMITTED BY SECTION 3(B) OF THIS
AGREEMENT; AND


 


(IX)           ANY FAILURE BY THE EMPLOYERS TO COMPLY WITH AND SATISFY THE
PROVISIONS OF SECTION 6HEREOF, OR FAILURE BY ANY SUCCESSOR (WHETHER DIRECT OR
INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE EMPLOYERS TO ASSUME
EXPRESSLY AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME
EXTENT THE EMPLOYERS WOULD BE REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION HAD
TAKEN PLACE, PROVIDED, IN EITHER CASE, THAT THE SUCCESSOR CONTEMPLATED BY
SECTION 6 HEREOF HAS RECEIVED, AT LEAST 10 DAYS PRIOR TO THE GIVING OF NOTICE OF
CONSTRUCTIVE TERMINATION BY THE EMPLOYEE, WRITTEN NOTICE FROM THE EMPLOYERS OR
THE EMPLOYEE OF THE REQUIREMENTS OF THE PROVISIONS OF SECTION 6 OR OF SUCH
FAILURE.


 

For purposes of this Agreement any good faith determination of “Constructive
Termination Without Cause” made by the Employee shall be conclusive.

 


SECTION 4.  COMPENSATION FOLLOWING TERMINATION.


 


(A)           DEATH OR DISABILITY.  IF THE EMPLOYMENT PERIOD IS TERMINATED
PURSUANT TO THE PROVISIONS OF SECTION 3(A) ABOVE, THIS AGREEMENT SHALL
TERMINATE, AND NO FURTHER COMPENSATION SHALL BE PAYABLE TO EMPLOYEE EXCEPT THAT
EMPLOYEE OR EMPLOYEE’S ESTATE, HEIRS OR BENEFICIARIES, AS APPLICABLE, SHALL BE
ENTITLED, IN ADDITION TO ANY OTHER BENEFITS TO WHICH EMPLOYEE IS OR MAY BECOME
ENTITLED UNDER ANY BENEFIT PLAN, TO RECEIVE EMPLOYEE’S THEN CURRENT BASIC
COMPENSATION, PLUS AN AMOUNT IN LIEU OF BONUS, WHICH AMOUNT SHALL BE DETERMINED
AS THE AVENGE BONUS RECEIVED BY EMPLOYEE UNDER SECTION 2(B) HEREOF FOR THE
APPROPRIATE PERIOD (PRORATED FOR PARTIAL PORTIONS THEREOF) FOR THE PREVIOUS 24
MONTHS HEREUNDER AND ALL OTHER BENEFITS TO WHICH EMPLOYEE WOULD OTHERWISE BE
ENTITLED HEREUNDER DURING THE EMPLOYMENT PERIOD FOR A PERIOD OF 24 MONTHS FROM
THE DATE THE EMPLOYMENT PERIOD TERMINATES.

 

4

--------------------------------------------------------------------------------


 


(B)           TERMINATION FOR CAUSE OR VOLUNTARY TERMINATION.  IF THE EMPLOYMENT
PERIOD IS TERMINATED FOR CAUSE OR VOLUNTARILY BY THE EMPLOYEE FOR REASONS OTHER
THAN THOSE DESCRIBED IN SECTION 3(A) OR 3(D) ABOVE, NO FURTHER COMPENSATION OR
BENEFITS SHALL BE PAID TO EMPLOYEE AFTER THE DATE OF TERMINATION, BUT EMPLOYEE
SHALL BE ENTITLED TO RECEIVE BENEFITS TO WHICH HE IS OR MAY BECOME ENTITLED
PURSUANT TO ANY BENEFIT PLAN.


 


(C)           TERMINATION WITHOUT CAUSE; CONSTRUCTIVE TERMINATION.  IF THE
EMPLOYMENT PERIOD IS TERMINATED PURSUANT TO SECTION 3(C) OR 3(D) ABOVE, EMPLOYEE
SHALL BE ENTITLED TO CONTINUE TO RECEIVE FROM EMP1OYERS HIS THEN CURRENT BASIC
COMPENSATION HEREUNDER, PLUS AN AMOUNT IN LIEU OF BONUS, WHICH AMOUNT SHALL BE
DETERMINED AS THE AVERAGE BONUS RECEIVED BY EMPLOYEE UNDER SECTION 2(B) HEREOF
FOR THE APPROPRIATE PERIOD (PRORATED FOR PARTIAL PORTIONS THEREOF) FOR THE
PREVIOUS 24 MONTHS, SUCH AMOUNT TO CONTINUE TO BE PAID IN ACCORDANCE WITH THE
PAYROLL PRACTICES OF EMPLOYERS FOR A PERIOD EQUAL TO 24 MONTHS AND EMPLOYEE
SHALL FURTHER BE ENTITLED DURING SUCH PERIOD BOTH TO CONTINUE TO RECEIVE THE
BENEFITS TO WHICH HE WOULD OTHERWISE BE ENTITLED DURING THE EMPLOYMENT PERIOD
PURSUANT TO SECTION 2(C) ABOVE AND TO REIMBURSEMENT FOR EXPENSES INCURRED BY
EMPLOYEE TO OWN AND MAINTAIN AN AUTOMOBILE AS CONTEMPLATED BY SECTION 5 BELOW.
SUCH CONTINUATION OF COMPENSATION, BENEFITS AND AUTOMOBILE EXPENSES SHALL
CONTINUE FOR THE PERIOD DESCRIBED ABOVE NOTWITHSTANDING ANY EARLIER DEATH OR
REEMPLOYMENT OF EMPLOYEE.


 


SECTION 5.  EXPENSE REIMBURSEMENT.  UPON THE SUBMISSION OF PROPERLY DOCUMENTED
EXPENSE ACCOUNT REPORTS, EMPLOYERS SHALL REIMBURSE EMPLOYEE FOR ALL REASONABLE
BUSINESS RELATED TRAVEL AND ENTERTAINMENT EXPENSES INCURRED BY EMPLOYEE IN THE
COURSE OF HIS EMPLOYMENT WITH EMPLOYERS AND FOR EXPENSES INCURRED BY EMPLOYEE TO
OWN AID MAINTAIN AN AUTOMOBILE.

 


SECTION 6.  ASSIGNABILITY; BINDING NATURE.  THIS AGREEMENT SHALL BE BINDING AND
INURE TO THE BENEFIT OF THE PARTIES, AND THEIR RESPECTIVE SUCCESSORS, HEIRS (IN
THE CASE OF EMPLOYEE) AND ASSIGNS. NO OBLIGATIONS OF THE EMPLOYERS UNDER THIS
AGREEMENT MAY BE ASSIGNED OR TRANSFERRED BY THE EMPLOYERS EXCEPT THAT SUCH
OBLIGATIONS SHALL BE ASSIGNED OR TRANSFERRED (AS DESCRIBED BELOW) PURSUANT TO A
MERGER OR CONSOLIDATION OF HOLDINGS IN WHICH HOLDINGS IS NOT THE CONTINUING
ENTITY, OR THE SALE OR LIQUIDATION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF
THE EMPLOYERS, PROVIDED THAT THE ASSIGNEE OR TRANSFEREE IS THE SURVIVING ENTITY
OR SUCCESSOR TO ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE EMPLOYERS AND SUCH
ASSIGNEE OR TRANSFEREE ASSUMES THE LIABILITIES, OBLIGATIONS AND DUTIES OF THE
EMPLOYERS, AS CONTAINED IN THIS AGREEMENT, EITHER CONTRACTUALLY OR AS A MATTER
OF LAW. AS USED IN THIS AGREEMENT, THE “EMPLOYERS” AND “HOLDINGS” SHALL MEAN THE
EMPLOYERS AND HOLDINGS AS HEREINBEFORE DEFINED, RESPECTIVELY, AND ANY SUCCESSOR
TO THEIR BUSINESS AND/OR ASSETS AS AFORESAID WHICH ASSUMES AND AGREES TO PERFORM
THIS AGREEMENT BY OPERATION OF LAW, OR OTHERWISE.

 


SECTION 7.  CONFIDENTIAL INFORMATION.


 


(A)           NON-DISCLOSURE.  DURING THE EMPLOYMENT PERIOD OR AT ANY TIME
THEREAFTER, IRRESPECTIVE OF THE TIME, MANNER OR CAUSE OF THE TERMINATION OF THIS
AGREEMENT, EMPLOYEE WILL NOT DIRECTLY OR INDIRECTLY REVEAL, DIVULGE, DISCLOSE OR
COMMUNICATE TO ANY PERSON OR ENTITY, OTHER THAN AUTHORIZED OFFICERS, DIRECTORS
AND EMPLOYEES OF THE EMPLOYERS, IN ANY MANNER WHATSOEVER, AND CONFIDENTIAL
INFORMATION (AS HEREINAFTER DEFINED) OF EMPLOYERS OR ANY SUBSIDIARY OF EMPLOYERS
WITHOUT THE PRIOR WRITTEN CONSENT OF THE BOARD.

 

5

--------------------------------------------------------------------------------


 


(B)           DEFINITION.  AS USED HEREIN, “CONFIDENTIAL INFORMATION” MEANS
INFORMATION DISCLOSED TO OR KNOWN BY EMPLOYEE AS A DIRECT OR INDIRECT
CONSEQUENCE OF OR THROUGH THE EMPLOYMENT ABOUT EMPLOYERS OR ANY SUBSIDIARY OF
EMPLOYERS, OR THEIR RESPECTIVE BUSINESSES, PRODUCTS AND PRACTICES WHICH
INFORMATION IS NOT GENERALLY KNOWN IN THE BUSINESS IN WHICH EMPLOYERS OR ANY
SUBSIDIARY OF EMPLOYERS IS OR MAY BE ENGAGED. HOWEVER, CONFIDENTIAL INFORMATION
SHALL NOT INCLUDE UNDER ANY CIRCUMSTANCES ANY INFORMATION WITH RESPECT TO THE
FOREGOING MATTERS WHICH IS (I) AVAILABLE TO THE PUBLIC FROM A SOURCE OTHER THAN
EMPLOYEE, (II) RELEASED IN WRITING BY EMPLOYERS TO THE PUBLIC OR TO PERSONS WHO
ARE NOT UNDER A SIMILAR OBLIGATION OF CONFIDENTIALITY TO EMPLOYERS AND WHO ARE
NOT PARTIES TO THIS AGREEMENT, (III) OBTAINED BY EMPLOYEE FROM A THIRD PARTY NOT
UNDER A SIMILAR OBLIGATION OF CONFIDENTIALITY TO EMPLOYERS, (IV) REQUIRED TO BE
DISCLOSED BY ANY COURT PROCESS OR ANY GOVERNMENT OR AGENCY OR DEPARTMENT OF ANY
GOVERNMENT, OR (V) THE SUBJECT OF A WRITTEN WAIVER EXECUTED BY EITHER EMPLOYERS
FOR THE BENEFIT OF EMPLOYEE.


 


(C)           RETURN OF PROPERTY.  UPON TERMINATION OF THE EMPLOYMENT, EMPLOYEE
WILL SURRENDER TO EMPLOYERS ALL CONFIDENTIAL INFORMATION, INCLUDING WITHOUT
LIMITATION, ALL LISTS, CHARTS, SCHEDULES, REPORTS, FINANCIAL STATEMENTS, BOOKS
AND RECORDS OF THE EMPLOYERS OR ANY SUBSIDIARY OF THE EMPLOYERS, AND ALL COPIES
THEREOF, AND ALL OTHER PROPERTY BELONGING TO THE EMPLOYERS OR ANY SUBSIDIARY OF
THE EMPLOYERS, PROVIDED EMPLOYEE SHALL BE ACCORDED REASONABLE ACCESS TO SUCH
CONFIDENTIAL INFORMATION SUBSEQUENT TO THE EMPLOYMENT PERIOD FOR ANY PROPER
PURPOSE AS DETERMINED IN THE REASONABLE JUDGMENT OF ANY OF THE EMPLOYERS.


 


SECTION 8.  AGREEMENT NOT TO SOLICIT EMPLOYEES.  EMPLOYEE AGREES THAT, FOR A
PERIOD OF TWO (2) YEARS FOLLOWING THE TERMINATION OF THE EMPLOYMENT PERIOD,
OTHER THAN BY EMPLOYERS WITHOUT CAUSE OR AS A RESULT OF THE TOTAL DISABILITY OF
EMPLOYEE OR BY EMPLOYEE AS A CONSTRUCTIVE TERMINATION, AND ONLY BY REASON OF
VOLUNTARY TERMINATION OR TERMINATION FOR CAUSE, NEITHER HE NOR ANY AFFILIATE
SHALL, ON BEHALF OF ANY BUSINESS ENGAGED IN A BUSINESS COMPETITIVE WITH
EMPLOYERS OR ANY SUBSIDIARY OF EMPLOYERS, SOLICIT OR INDUCE, OR IN ANY MANNER
ATTEMPT TO SOLICIT OR INDUCE ANY PERSON EMPLOYED BY, OR ANY AGENT OF, EITHER OF
EMPLOYERS OR ANY SUBSIDIARY OF EMPLOYERS TO TERMINATE HIS EMPLOYMENT OR AGENCY,
AS THE CASE MAY BE, WITH EITHER OF EMPLOYERS OR SUCH SUBSIDIARY; PROVIDED THAT
SUCH LIMITATIONS SHALL NOT APPLY IF THE CONTACT WITH THE EMPLOYEE OR CONSULTANT
IS INITIATED BY A THIRD PARTY ON A “BLIND BASIS” SUCH AS THROUGH A HEAD HUNTER.

 


SECTION 9.  NO VIOLATION.  EMPLOYEE HEREBY REPRESENTS AND WARRANTS TO EMPLOYERS
THAT THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY EMPLOYEE DOES
NOT, WITH OR WITHOUT THE GIVING OF NOTICE OR THE PASSAGE OF TIME, OR BOTH,
CONFLICT WITH, RESULT IN A DEFAULT, RIGHT TO ACCELERATE OR LOSS OF RIGHTS UNDER
ANY PROVISION OF ANY AGREEMENT OR UNDERSTANDING TO WHICH THE EMPLOYEE OR, TO THE
BEST KNOWLEDGE OF EMPLOYEE, ANY OF EMPLOYEE’S AFFILIATES ARE A PARTY OR BY WHICH
EMPLOYEE, OR TO THE BEST KNOWLEDGE OF EMPLOYEE, EMPLOYEE’S AFFILIATES MAY BE
BOUND OR AFFECTED.

 


SECTION 10.  CAPTIONS.  THE CAPTIONS, HEADINGS AND ARRANGEMENTS USED IN THIS
AGREEMENT ARE FOR CONVENIENCE ONLY AND DO NOT IN ANY WAY AFFECT, LIMIT OR
AMPLIFY THE PROVISIONS HEREOF.

 


SECTION 11.  NOTICES.  ALL NOTICES REQUIRED OR PERMITTED TO BE GIVEN HEREUNDER
SHALL BE IN WRITING AND SHALL BE DEEMED DELIVERED, WHETHER OR NOT ACTUALLY
RECEIVED, TWO DAYS AFTER

 

6

--------------------------------------------------------------------------------


 


DEPOSITED IN THE UNITED STATES MAIL, POSTAGE PREPAID, REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO THE PARTY TO WHOM NOTICE IS BEING
GIVEN AT THE SPECIFIED ADDRESS OR AT SUCH OTHER ADDRESS AS SUCH PARTY MAY
DESIGNATE BY NOTICE:

 

Employers:

Thermadyne Holdings Corporation

 

Attn:  Chief Executive Officer

 

101 South Hanley Road, Suite 600

 

St. Louis, MO 63105

 

Fax:  314-746-2374

 

 

 

and

 

 

 

Thermadyne Holdings Corporation

 

Attn:  General Counsel

 

101 South Hanley Read, Suite 600

 

St. Louis, MO 63105

 

Fax:  314-746-2327

 

 

Employee:

c/o Thermadyne Holdings Corporation

 

101 South Hanley Road, Suite 600

 

St. Louis, Missouri 63105


 


SECTION 12.  INVALID PROVISIONS.  IF ANY PROVISION OF THIS AGREEMENT IS HELD TO
BE ILLEGAL, INVALID OR UNENFORCEABLE UNDER PRESENT OR FUTURE LAWS, SUCH
PROVISIONS SHALL BE FULLY SEVERABLE, AND THIS AGREEMENT SHALL BE CONSTRUED AND
ENFORCED AS IF SUCH ILLEGAL, INVALID OR UNENFORCEABLE PROVISION HAD NEVER
COMPRISED A PART OF THIS AGREEMENT; THE REMAINING PROVISIONS OF THIS AGREEMENT
SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL NOT BE AFFECTED BY THE ILLEGAL,
INVALID OR UNENFORCEABLE PROVISION OR BY ITS SEVERANCE FOR THIS AGREEMENT. IN
LIEU OF EACH SUCH ILLEGAL, INVALID OR UNENFORCEABLE PROVISION, THERE SHALL BE
ADDED AUTOMATICALLY AS PART OF THIS AGREEMENT A PROVISION AS SIMILAR IN TERMS TO
SUCH ILLEGAL, INVALID OR UNENFORCEABLE PROVISION AS MAY BE POSSIBLE AND BE
LEGAL, VALID AND ENFORCEABLE.

 


SECTION 13.  AMENDMENTS.  THIS AGREEMENT MAY BE AMENDED IN WHOLE OR IN PART ONLY
BY AN INSTRUMENT IN WRITING SETTING FORTH THE PARTICULARS OF SUCH AMENDMENT AND
DULY EXECUTED BY AN OFFICER OF EMPLOYERS AND BY EMPLOYEE.

 


SECTION 14.  WAIVER.  NO DELAY OR OMISSION BY ANY PARTY HERETO TO EXERCISE ANY
RIGHT OR POWER HEREUNDER SHALL IMPAIR SUCH RIGHT OR POWER TO BE CONSTRUED AS A
WAIVER THEREOF A WAIVER BY ANY OF THE PARTIES HERETO OF ANY OF THE COVENANTS TO
BE PERFORMED BY ANY OTHER PARTY OR ANY BREACH THEREOF SHALL NOT BE CONSTRUED TO
BE A WAIVER OF ANY SUCCEEDING BREACH THEREOF OR OF ANY OTHER COVENANT HEREIN
CONTAINED. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN, ALL REMEDIES PROVIDED
FOR IN THIS AGREEMENT SHALL BE CUMULATIVE AND IN ADDITION TO AND NOT IN LIEU OF
ANY OTHER REMEDIES AVAILABLE TO ANY PARTY AT LAW, IN EQUITY OR OTHERWISE.

 


SECTION 15.  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE
COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.

 

7

--------------------------------------------------------------------------------


 


SECTION 16.  GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED
ACCORDING TO THE LAWS OF THE STATE OF MISSOURI.

 


SECTION 17.  PAYMENT UPON DEATH OF EMPLOYEE.  IN THE EVENT OF THE DEATH OF
EMPLOYEE DURING THE TERM HEREOF, ANY UNPAID PAYMENTS DUE EITHER PRIOR TO
EMPLOYEE’S DEATH OR AFTER EMPLOYEE’S DEATH SHALL BE PAYABLE AS DESIGNATED BY
EMPLOYEE IN WRITING TO EMPLOYERS. IN THE EVENT OF THE DEATH OF ALL SUCH PERSONS
SO DESIGNATED BY EMPLOYEE, EITHER PRIOR TO THE DEATH OF THE EMPLOYEE OR DURING
ANY TIME WHEN PAYMENTS ARE DUE AS PROVIDED HEREIN, OR IN THE EVENT EMPLOYEE
FAILS TO SO DESIGNATE, OR WITHDRAWS ALL SUCH DESIGNATIONS, SAID PAYMENTS
THEREAFTER SHALL BE MADE TO THE EMPLOYEE OR THE EMPLOYEE’S ESTATE.

 


SECTION 18.  PRIOR EMPLOYMENT AGREEMENTS.  THIS AGREEMENT SUPERSEDES ANY AND ALL
OTHER EMPLOYMENT, CHANGE-IN-CONTROL, SEVERANCE OR SIMILAR AGREEMENTS BETWEEN
EMPLOYEE AND EMPLOYERS.

 


SECTION 19.  JOINTLY AND SEVERALLY LIABLE.  EACH OF THE EMPLOYERS THAT HAVE
SIGNED BELOW IS A PARTY TO THIS AGREEMENT AND IS JOINTLY AND SEVERALLY LIABLE
FOR THE OBLIGATIONS OF EMPLOYERS SET FORTH IN THIS AGREEMENT.

 


SECTION 20.  ACKNOWLEDGEMENT.  AS A CONDITION TO EMPLOYERS’ ASSUMPTION OF THE
PRIOR AGREEMENTS AND EXECUTION OF THIS AGREEMENT, EMPLOYEE HEREBY ACKNOWLEDGES
AND AGREES AS FOLLOWS:

 


(A)           ASSUMPTION OF THE PRIOR AGREEMENTS AND EXECUTION OF THIS AGREEMENT
SHALL IN NO MANNER BE DEEMED TO BE A COMMITMENT BY EMPLOYERS TO CONTINUE THE
EMPLOYMENT OF EMPLOYEE ON OR AFTER THE EFFECTIVE DATE OF ANY CHAPTER 11 PLAN OF
REORGANIZATION OF ANY EMPLOYER, SUBJECT TO THE EMPLOYEE’S RIGHT TO COMPENSATION
FOLLOWING TERMINATION SET FORTH IN SECTION 4; AND


 


(B)           EMPLOYEE IRREVOCABLY WAIVES ALL RIGHTS, IF ANY, TO CLAIM THAT
EMPLOYEE’S EMPLOYMENT UNDER THE PRIOR EMPLOYMENT AGREEMENTS WAS TERMINATED,
CONSTRUCTIVELY OR OTHERWISE, PRIOR TO THE DATE HEREOF; AND


 


(C)           EMPLOYEE AGREES THAT ALL CLAIMS, IF ANY, AGAINST THE EMPLOYERS
WHICH AROSE PRIOR TO THE PETITION DATE ARE HEREBY DEEMED TO BE SATISFIED AND
EMPLOYEE IRREVOCABLY WAIVES ALL RIGHTS, IF ANY, TO SUCH CLAIMS; PROVIDED,
HOWEVER, THIS SECTION 19(C) SHALL NOT APPLY TO CLAIMS FOR UNPAID AMOUNTS OF
INCIDENTAL BENEFITS SUCH AS REIMBURSEMENT FOR OUT-OF-POCKET EXPENSES FOR TRAVEL
AND ENTERTAINMENT, OR FOR HEALTH OR DENTAL BENEFITS, VACATION PAY, AUTOMOBILE
EXPENSES AND THE LIKE.


 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Amended
and Restated Executive Employment Agreement as of the date first above written.

 

 

 

EMPLOYEE:

 

 

 

         \s\ Dennis G. Klanjscek

 

 

Dennis G. Klanjscek

 

 

 

EMPLOYERS:

 

 

 

Thermadyne Holdings Corporation

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

 

 

 

 

Thermadyne Mfg. LLC

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

 

 

 

 

Thermadyne Industries, Inc.

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

 

 

 

 

Thermadyne Capital Corp.

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

 

 

 

 

Victor Equipment Company

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

9

--------------------------------------------------------------------------------


 

 

Thermal International Corp.

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

 

 

 

 

Victor Gas Systems, Inc.

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

 

 

 

 

Tweco Products, Inc.

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

 

 

 

 

Thermal Dynamics Corp.

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

 

 

 

 

Stoody Company

 

 

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

 

 

 

 

Thermal Arc, Inc.

 

 

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

10

--------------------------------------------------------------------------------


 

 

C&G Systems Holding, Inc.

 

 

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

 

 

 

 

C&G Systems, Inc.

 

 

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

 

 

 

 

Thermadyne Italia, Srl.

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

 

 

 

 

Thermadyne Australia Pty Ltd.

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

 

 

 

 

Thermadyne Asia/Pacific Pte Ltd.

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

 

 

 

 

Thermadyne Japan, Ltd.

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

11

--------------------------------------------------------------------------------


 

 

Thermadyne South America Holdings, Ltd.

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

 

 

 

 

Thermadyne South Africa (Pty) Ltd.

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

 

 

 

 

Maxweld & Braze (Pty) Ltd.

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

 

 

 

 

GenSet S.p.A.

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

 

 

 

 

Tecmo Srl

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

 

 

 

 

Ocim Srl

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

 

 

Duxtech Pty, Ltd.

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

12

--------------------------------------------------------------------------------


 

 

Comweld Group Pty. Ltd.

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

 

 

Thermadyne Brazil Holdings, Ltd.

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

 

 

 

 

Thermadyne Victor Ltda.

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

 

 

 

 

Thermadyne Chile Holdings, Ltd.

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

 

 

 

 

Soltec SA

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

 

 

 

 

Thermadyne de Brasil Ltda.

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

 

 

 

 

Thermadyne Industries, Ltd.

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

13

--------------------------------------------------------------------------------


 

 

Thermadyne Cylinder Co.

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

 

 

MECO Holding Company

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

 

 

Modern Engineering Company, Inc.

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

 

 

Thermadyne Welding Products Canada, Ltd.

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

 

 

Thermadyne de Mexico S.A. de C.V.

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

 

 

 

 

Tweco de Mexico S.A. de C.V.

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

 

 

 

 

Arcair Stoody Europe S.A.

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

14

--------------------------------------------------------------------------------


 

 

Victor Equipment de Mexico S.A. de C.V.

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

 

 

 

 

Comweld Group Pty. Ltd.

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

 

 

Philippine Welding Equipment, Inc.

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

 

 

 

 

Comweld Philippines, Inc.

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

 

 

 

 

Thermadyne Asia SDN BHD

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

 

 

 

 

PT Comweld Indonesia

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

 

 

 

 

Comweld Malaysia SDN

 

 

 

By:

\s\ James H. Tate

 

 

 

James H. Tate

 

 

Title:

Senior Vice President & CFO

 

15

--------------------------------------------------------------------------------